Title: From George Washington to Colonel Jacob Bayley, 25 June 1776
From: Washington, George
To: Bayley, Jacob



Sir
New York June 25. 1776

I this morning recd yours of the 28 Ulto and approve the measures you had adopted for opening the road to St Johns, which may be still proper to pursue—But as our Army in Canada since their retreat from Quebec has met with further misfortunes and there is the strongest reason to believe they will

be Obliged to Abandon the possession of that Country, If they have not already done It, I would advise you to consider well the Advantages and disadvantages that will result from compleating the work—If the Enemy will be thereby afforded an easy pass to make Incursions into our Colonies & to commit depredations, and the advantage we shall derive from It will not greatly overbalance these Inconveniences, It will be improper to carry It on—The change which has taken place in our Affairs in that Quarter may render now, what was extremely right to be done some time agoe very inexpedient & unadvisable—As you are well acquainted with the Country thro which the communication was designed to be made, and I am not—I shall submit the propriety of compleating It to you, under the circumstances I have ment[ione]d not meaning to direct you to one thing or another.
I presume you received my Letter of the 29th of April and the Two hundred & fifty pounds I sent by Mr Wallace—you have not mentioned It. I am Sir &c.

G.W.

